DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 9/16/2022, with respect to the rejection(s) of claim(s) 1-2, 4-5, and 10 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Proud (US 2016/0220198 A1) (cited previously), in view of Najafi (US 2015/0272511 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Proud (US 2016/0220198 A1) (cited previously), in view of Najafi (US 2015/0272511 A1).
Regarding claims 1 and 10, Proud discloses A method performed in an electronic device comprising a respiration sensor device and a motion sensor device for determining a health state of a person (eg. Para. 257 and 261 health indexes using respiration and accelerometer data), the method comprising:
In multiple embodiments, collecting data from each of the respiration sensor device and the motion sensor device of the electronic device during attachment of the electronic device to the person (eg. Fig. 1-2, Para. 19-20 wearable sensor device), the collected data from the respiration sensor device and the motion sensor device collectively being sensor data (eg. Para. 238 and 257);
obtaining a first sensor data set from the sensor data during a first time in which one of plural movement activities is performed by the person, the performed movement activity having a corresponding body behavior pattern, the first sensor data set representing first performance characteristics of the body behavior patterns (eg. Para. 250, review of current symptoms and/or health related behaviors, Para. 257-261, indices analyzing daily activities and comparing to baseline),
obtaining a second sensor data set from the sensor data during a second time that is different than the first time and in which the one of the plural movement activities is performed by the person (eg. Para. 249 gathered baseline data), the second sensor data set representing second performance characteristics of the body behavior patterns (eg. Para. 257-259),
determining a differential in the sensor data by comparing the first sensor data set with the second sensor data set (eg. Para. 259 and 261-262 comparing to baselines that were initially taken at a different time or instance, Fig. 29, Para. 270-272 the same activity over a week period); and
determining a health score value based on the determined differential, wherein each movement activity has a corresponding body behavior pattern that is described by a corresponding function of the sensor data (eg. Fig. 23 and 29, Para. 270-272).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the multiple embodiments to have a wearable health monitoring device to provide individualized assessments to a user regarding the user’s activities, behaviors, habits, and health parameters (eg. Para. 11).
Proud does not teach determining a duration time for the first and second performance characteristics of the body behavior and a duration time difference, determining the health score based on the time difference, and the plural movement activity comprises movements between states sitting, walking, running, running, laying down, sleeping, and the body behavior pattern comprises a plurality of position and posture changes of the person while performing at least one of the plural movement activity.
Najafi teaches a device for determining a frailty level of a patient based on activity and physiological parameters based on tasks and transitions between tasks such as postural changes (eg. Fig. 1-3, Para. 28-30, sit to stand or stand to sit changes or postural transfer) and historical data of slowness, caution-sitting, flopping, etc. (eg. Fig. 1-3, Para. 59, 64, 67, 99, and 104).
It would have been obvious to have combined the invention of Proud with the classification of frailty using additional parameters such as slowness (eg. Fig. 1) as taught by Najafi to incorporate more analysis in determining a health state of an individual to discern different stages of frailty and differentiate it from other debilitating diseases (eg. Najafi, Para. 6-7). The Examiner interprets the qualities such as slowness as time duration differences during postural transfers (eg. Para. 28-30 and 75-77). 
Regarding claim 2, The combined invention of Proud and Najafi discloses generating a graphical representation of a health state of the person based on the health score value and displaying the graphical representation of the health state of the person via a GUI on a display (eg. Proud, Fig. 23-29 index pages, Para. 270-271).
Regarding claim 4, The combined invention of Proud and Najafi discloses wherein collecting the sensor data from the respiration sensor device and the motion sensor device comprises sampling of the sensor data at a predefined sampling frequency (eg. Para. 90, 130-133).
Regarding claim 5, The combined invention of Proud and Najafi discloses collecting the sensor data from the respiration sensor device and the motion sensor device comprises sampling of the sensor data at an adapted sampling frequency, the adapted sampling frequency being dependent on the collected sensor data (eg. Para. 133, dynamic capture frequency or intelligent data sampling based on sensor readout).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792